Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a continuation of 15/520,840, now issued as US Patent 10,557,125, which is a 371 of PCT/EP2015/074550.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 3, 2021 has been entered.
 	Claims 1-3 and 5-19 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 3, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-9, 11, 13-14, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Devaud (WO 2013/186371 - form PTO-1449 or US Patent 9,334,489 – form PTO-1449. WO 2013/186371 is used for specific disclosure), Jensen (US 2003/0166201 – form PTO-1449), Ganesan (“yeast Dihydroorotate Xu (G3HAH3_CRIGR. UnitProtKB Database.  2013. – form PTO-892).
Regarding claims 1-3, Devaud discloses an expression vector comprising (1) a nucleotide sequence encoding an enzyme that acts as a selectable marker (pages 1-2) and (2) an expression cassette for expressing a recombinant protein, such as a first expression cassette suitable for cloning of an antibody light chain and a second expression cassette suitable for cloning of an antibody heavy chain (page 3).  Regarding claims 5-8, Devaud discloses a CHO cell line comprising the expression vector and an expression system (pages 3-4).  Regarding claim 11, Devaud discloses a kit comprising the cell line (page 16).  Regarding claims 13 and 17, Devaud discloses an in vitro method of producing the recombinant protein (page 4).    Regarding claim 16, Devaud also discloses formulating the recombinant protein of interest into a pharmaceutical composition (page 17).  Regarding the inhibitors of claims 9, 11, 14, and 18, Devaud discloses culturing said CHO cell in the presence of an inhibitor of the selectable marker, thus allowing for the selection of the clones comprising the recombinant protein of interest has been amplified (page 17).  
The difference between the reference of Devaud and the instant invention is that the reference of Devaud does not disclose using Cricetulus griseus DHODH having the amino acid sequence of SEQ ID NO:2, which is inhibited by teriflunomide, as the selectable marker.  
Regarding claims 1, 9, 11, 14, and 18, Jensen discloses using a mammalian inhibitor resistant DHODH as the selectable marker and DHODH inhibitors as the  
Regarding claim 1, many mammalian DHODH were known in the art.  Xu discloses a Cricetulus griseus DHODH having 100% sequence identity to SEQ ID NO:2 of the instant application and its cDNA (see page 1 and the sequence alignment below). The property of being inhibited by teriflunomide is an inherent property of Cricetulus griseus DHODH of Xu since the Cricetulus griseus DHODH of Xu and the Cricetulus griseus DHODH of SEQ ID NO:2 of the instant application have identical structure.  Page 3, lines 17-20 and Examples 2-3 of the instant specification discloses that the Cricetulus griseus DHODH of SEQ ID NO:2 of the instant application is inhibited by teriflunomide.  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  There is no requirement that a person of at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. See MPEP 2112.   
Therefore, in combing the teachings of Devaud, Jensen, Ganesan, and Xu, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to replace the prior art selectable marker and selection agents with Cricetulus griseus DHODH, because one of ordinary skill in the art would have been able to carry out such a substitution, and the results were reasonably predictable.   Further, the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to modify the selectable marker/selection agent for expression of a recombinant protein of interest.  The rationale to support a conclusion that the claims would have been obvious is that the substitution of one known element (selectable marker/DHODH and selection agent/DHODH inhibitor) for another (Cricetulus griseus DHODH and DHODH inhibitor) yields predictable results (Cricetulus griseus DHODH as a selectable marker and a DHODH inhibitor as a selection agent to select for clones expressing a recombinat protein of interest) to one of ordinary skill in the art. Therefore, it would have been obvious to one of ordinary skill in the art to replace the prior art selectable marker/DHODH and selection agent/DHODH inhibitor with another known and available DHODH, such as Cricetulus griseus DHODH. One of ordinary skill in the art would have had a reasonable expectation of success since Devaud discloses a method of selecting genetically modified cells with an enzymatic selectable marker, Xu discloses Cricetulus griseus DHODH, and inhibition of DHOH by a DHODH inhibitor leads to inhibition of 
Therefore, the above references render claims 1-3, 5-9, 11, 13-14, and 16-18 prima facie obvious.
In response to the previous Office Action, Applicant has traversed the above rejection.  The above rejection has been amended to remove claims 10, 12, 15, and 19, directed to using teriflunomide.
Applicant argues that (A) since claim 1 has been amended to recite “the DHODH inhibitor is teriflunomide” and none of the cited references teach or suggest mammalian DHODH that is inhibited by teriflunomide, the claims are nonobvious and (B) the instant specification demonstrates unexpected results: first time a mammalian wild-type DHODH using teriflunomide as the DHODH inhibitor is an effective selectable marking for obtaining clones for producing recombinant proteins.
This is not found persuasive.    The claims do not require a limitation of comprising or using teriflunomide.  Instead, the claims are directed to an expression vector comprising a polynucleotide encoding a DHODH having 90-100% sequence identity to SEQ ID NO:2, wherein the DHODH is inhibited by teriflunomide.  Xu discloses a Cricetulus griseus DHODH having 100% sequence identity to SEQ ID NO:2 of the instant application and its cDNA (see page 1 and the sequence alignment below). The property of being inhibited by teriflunomide is an inherent property of Cricetulus griseus DHODH of Xu since the Cricetulus griseus DHODH of Xu and the Cricetulus griseus DHODH of SEQ ID NO:2 of the instant application have identical structure.  Page 3, lines 17-20 and Examples 2-3 of the instant specification discloses that the Cricetulus griseus DHODH of SEQ ID NO:2 of the instant application is inhibited by In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. See MPEP 2112.   
Hence the rejection is maintained.
	

Conclusion

	Claims 1-3 and 5-19 are pending.

	Claims 1-3, 5-9, 11, 13-14, and 16-18 are rejected.

Claims 10, 12, 15, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/YONG D PAK/Primary Examiner, Art Unit 1652                                                                                                                                                                                         

Sequence alignment between the Cricetulus griseus DHODH of SEQ ID NO:2 of the instant application (“Qy”) and the Cricetulus griseus DHODH of Xu (“Db”).


G3HAH3_CRIGR
ID   G3HAH3_CRIGR            Unreviewed;       395 AA.
AC   G3HAH3;
DT   16-NOV-2011, integrated into UniProtKB/TrEMBL.
DT   16-NOV-2011, sequence version 1.
DT   20-JUN-2018, entry version 40.
DE   RecName: Full=Dihydroorotate dehydrogenase (quinone), mitochondrial {ECO:0000256|RuleBase:RU361255};
DE            Short=DHOdehase {ECO:0000256|RuleBase:RU361255};
DE            EC=1.3.5.2 {ECO:0000256|RuleBase:RU361255};
GN   ORFNames=I79_007425 {ECO:0000313|EMBL:EGW04137.1};
OS   Cricetulus griseus (Chinese hamster) (Cricetulus barabensis griseus).
OC   Eukaryota; Metazoa; Chordata; Craniata; Vertebrata; Euteleostomi;
OC   Mammalia; Eutheria; Euarchontoglires; Glires; Rodentia; Myomorpha;
OC   Muroidea; Cricetidae; Cricetinae; Cricetulus.
OX   NCBI_TaxID=10029 {ECO:0000313|EMBL:EGW04137.1, ECO:0000313|Proteomes:UP000001075};
RN   [1] {ECO:0000313|Proteomes:UP000001075}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=CHO K1 cell line {ECO:0000313|Proteomes:UP000001075};
RX   PubMed=21804562; DOI=10.1038/nbt.1932;
RA   Xu X., Nagarajan H., Lewis N.E., Pan S., Cai Z., Liu X., Chen W.,
RA   Xie M., Wang W., Hammond S., Andersen M.R., Neff N., Passarelli B.,
RA   Koh W., Fan H.C., Wang J., Gui Y., Lee K.H., Betenbaugh M.J.,
RA   Quake S.R., Famili I., Palsson B.O., Wang J.;
RT   "The genomic sequence of the Chinese hamster ovary (CHO)-K1 cell
RT   line.";
RL   Nat. Biotechnol. 29:735-741(2011).
CC   -!- CATALYTIC ACTIVITY: (S)-dihydroorotate + a quinone = orotate + a
CC       quinol. {ECO:0000256|RuleBase:RU361255}.
CC   -!- COFACTOR:
CC       Name=FMN; Xref=ChEBI:CHEBI:58210;
CC         Evidence={ECO:0000256|RuleBase:RU361255};
CC       Note=Binds 1 FMN per subunit. {ECO:0000256|RuleBase:RU361255};
CC   -!- PATHWAY: Pyrimidine metabolism; UMP biosynthesis via de novo
CC       pathway; orotate from (S)-dihydroorotate (quinone route): step
CC       1/1. {ECO:0000256|RuleBase:RU361255}.
CC   -!- SUBCELLULAR LOCATION: Mitochondrion inner membrane
CC       {ECO:0000256|RuleBase:RU361255}; Single-pass membrane protein
CC       {ECO:0000256|RuleBase:RU361255}.
CC   -!- SIMILARITY: Belongs to the dihydroorotate dehydrogenase family.
CC       Type 2 subfamily. {ECO:0000256|RuleBase:RU361255}.
CC   -----------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   -----------------------------------------------------------------------
DR   EMBL; JH000251; EGW04137.1; -; Genomic_DNA.
DR   RefSeq; XP_003501115.1; XM_003501067.3.
DR   RefSeq; XP_007634457.1; XM_007636267.2.
DR   PRIDE; G3HAH3; -.
DR   GeneID; 100756632; -.
DR   KEGG; cge:100756632; -.
DR   CTD; 1723; -.
DR   InParanoid; G3HAH3; -.
DR   KO; K00254; -.
DR   UniPathway; UPA00070; UER00946.
DR   Proteomes; UP000001075; Unassembled WGS sequence.
DR   GO; GO:0005829; C:cytosol; IEA:Ensembl.

DR   GO; GO:0005654; C:nucleoplasm; IEA:Ensembl.
DR   GO; GO:0004152; F:dihydroorotate dehydrogenase activity; IEA:UniProtKB-EC.
DR   GO; GO:0006207; P:'de novo' pyrimidine nucleobase biosynthetic process; IEA:InterPro.
DR   GO; GO:0044205; P:'de novo' UMP biosynthetic process; IEA:UniProtKB-UniPathway.
DR   CDD; cd04738; DHOD_2_like; 1.
DR   Gene3D; 3.20.20.70; -; 1.
DR   HAMAP; MF_00225; DHO_dh_type2; 1.
DR   InterPro; IPR013785; Aldolase_TIM.
DR   InterPro; IPR005720; Dihydroorotate_DH.
DR   InterPro; IPR005719; Dihydroorotate_DH_2.
DR   InterPro; IPR001295; Dihydroorotate_DH_CS.
DR   Pfam; PF01180; DHO_dh; 1.
DR   TIGRFAMs; TIGR01036; pyrD_sub2; 1.
DR   PROSITE; PS00911; DHODEHASE_1; 1.
DR   PROSITE; PS00912; DHODEHASE_2; 1.
PE   3: Inferred from homology;
KW   Coiled coil {ECO:0000256|SAM:Coils};
KW   Complete proteome {ECO:0000313|Proteomes:UP000001075};
KW   Flavoprotein {ECO:0000256|RuleBase:RU361255};
KW   FMN {ECO:0000256|RuleBase:RU361255};
KW   Membrane {ECO:0000256|RuleBase:RU361255};
KW   Mitochondrion {ECO:0000256|RuleBase:RU361255};
KW   Mitochondrion inner membrane {ECO:0000256|RuleBase:RU361255};
KW   Oxidoreductase {ECO:0000256|RuleBase:RU361255};
KW   Reference proteome {ECO:0000313|Proteomes:UP000001075}.
FT   DOMAIN       77    377       DHO_dh. {ECO:0000259|Pfam:PF01180}.
FT   COILED      226    246       {ECO:0000256|SAM:Coils}.
SQ   SEQUENCE   395 AA;  42841 MW;  893A26483C464D1E CRC64;

  Query Match             100.0%;  Score 1987;  DB 187;  Length 395;
  Best Local Similarity   100.0%;  
  Matches  395;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MAWRQMRKRALDAAIILGGGGLLFTSYLTATGDDHFYAEYLMPALQRLLDPESAHRLAIR 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MAWRQMRKRALDAAIILGGGGLLFTSYLTATGDDHFYAEYLMPALQRLLDPESAHRLAIR 60

Qy         61 FTSLGLLPRATFQDSDMLEVRVLGHKFRNPVGIAAGFDKHGEAVDGLYKLGFGFVEVGSV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 FTSLGLLPRATFQDSDMLEVRVLGHKFRNPVGIAAGFDKHGEAVDGLYKLGFGFVEVGSV 120

Qy        121 TPQPQEGNPRPRVFRLPEDQAVINRYGFNSHGLSVVEHRLRARQQKQNKLTADGLPLGIN 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 TPQPQEGNPRPRVFRLPEDQAVINRYGFNSHGLSVVEHRLRARQQKQNKLTADGLPLGIN 180

Qy        181 LGKNKTSEDAAADYVEGVRVLGPLADYLVVNVSSPNTAGLRSLQGKAELRRLLAKVLQER 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 LGKNKTSEDAAADYVEGVRVLGPLADYLVVNVSSPNTAGLRSLQGKAELRRLLAKVLQER 240

Qy        241 DALKGAQKPAVLVKIAPDLTAQDKEDIASVARELGIDGLIVTNTTVSRPTGLQGALRSEM 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 DALKGAQKPAVLVKIAPDLTAQDKEDIASVARELGIDGLIVTNTTVSRPTGLQGALRSEM 300

Qy        301 GGLSGKPLRDLSTQTIREMYTLTQGRIPIIGVGGVSSGQDALEKIQAGASLVQLYTALTF 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 GGLSGKPLRDLSTQTIREMYTLTQGRIPIIGVGGVSSGQDALEKIQAGASLVQLYTALTF 360

Qy        361 LGPPVVVRVKRELEALLKERGFNTVTEAIGADHRR 395
              |||||||||||||||||||||||||||||||||||
Db        361 LGPPVVVRVKRELEALLKERGFNTVTEAIGADHRR 395